     (Counsel Listed on Signature Page)
1

2

3

4

5

6

7
                                  UNITED STATES DISTRICT COURT
8

9                               NORTHERN DISTRICT OF CALIFORNIA

10

11   In Re General Capacitor                             CASE NO. 4:16-cv-02458 HSG

12                                                       Consolidated with Case No. 17-cv-179-HSG

13
                                                         ORDER ON DEFENDANTS’
14                                                       UNOPPOSED ADMINISTRATIVE
                                                         MOTION TO APPEAR BY PHONE
15

16

17

18

19          Having considered Defendants’ Administrative Motion to Appear by Phone, and good

20   cause appearing therefore, the Defendants’ motion is GRANTED. Defendants’ Florida counsel

21   may make arrangements with the Court to appear at the further Pre-Trial Conference set for

22   October 30, 2018. Counsel shall contact CourtCall at (866) 582-6878 to make arrangements for

23   the telephonic appearance.

24

25

26

27
                                                  1
28   In Re General Capacitor
     Case No. 16-CV- 2458 HSG                         Order on Administrative Motion to Appear By Phone
1

2    IT IS SO ORDERED.
3    DATE: October 29, 2018
4                               By:
5
                                Hon. Haywood S. Gilliam, Jr.
6                               United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                   2
28   In Re General Capacitor
     Case No. 16-CV- 2458 HSG          Order on Administrative Motion to Appear By Phone
